Citation Nr: 1020168	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for cervical and lumbar spine disabilities.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for bilateral hearing loss.  

3.  Entitlement to service connection for right hip 
disability, to include as secondary to service-connected 
right knee disability.

4.  Entitlement to service connection for bilateral shoulder 
disabilities.

5.  Entitlement to service connection for nerve damage of the 
left ear.

6.  Entitlement to an increased disability rating for right 
knee disability, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), evaluated as 10 percent 
disabling prior to July 1, 2009. 

8.  Entitlement to an increased disability rating for PTSD, 
evaluated as 30 percent disabling from July 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to December 
1969.  He also had subsequent service in the reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005, July 2008 and May 2009 decisions 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In August 2006, the Veteran testified at a hearing before a 
Decision Review Officer at the RO, and in February 2010, a 
video conference hearing before the undersigned Veterans Law 
Judge was held at the RO.  Transcripts of those hearings are 
of record.  At the later hearing, the Veteran submitted 
additional evidence regarding his claim for a higher rating 
for PTSD, with a waiver of initial RO consideration.  See 
38 C.F.R. § 20.1304 (2009).

Despite the characterization of the shoulder disability issue 
in the March 2007 supplemental statement of the case, the 
Veteran has not limited his appeal to the right shoulder and 
has instead asserted that he has shoulder disability in both 
shoulders related to service.  The relevant issue has been 
recharacterized on the title page to reflect the Veteran's 
contentions and the procedural history of this claim. 

In its August 2009 rating decision, the RO increased the 
rating for the Veteran's service-connected PTSD to 
30 percent, effective July 1, 2009.  However, as that award 
did not represent a total grant of benefits sought on appeal, 
the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes that in the August 2009 supplemental 
statement of the case, the RO addressed the Veteran's claim 
for service connection for bilateral hearing loss on the 
merits.  However, despite any determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The issues of whether new and material evidence has been 
received sufficient to reopen a claim for entitlement to 
service connection for cervical and lumbar spine 
disabilities, entitlement to service connection for right hip 
disability and bilateral shoulder disabilities, and 
entitlement to higher ratings for right knee disability and 
PTSD (from July 1, 2009 onward) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The February 1998 rating decision that denied service 
connection for bilateral hearing loss was not appealed and is 
final.

2.  Additional evidence associated with the claims file since 
the February 1998 rating decision is cumulative or redundant 
of evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, and/or does 
not raise a reasonable possibility of substantiating the 
claim.

3.  Left ear nerve damage was not shown in service or 
manifest to a compensable degree within one year of discharge 
from service, and there is no competent evidence suggesting 
that the Veteran has any current left ear nerve damage 
related to service.

4.  Prior to July 1, 2009, the Veteran's PTSD resulted in him 
being somewhat socially uncomfortable at times and having 
some mild startle reaction.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  Left ear nerve damage was not incurred in or aggravated 
by service, and the incurrence or aggravation of left ear 
nerve damage during service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  The criteria for a rating in excess of 10 percent for 
PTSD prior to July 1, 2009 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in April 2008, November 
2008 and June 2009 letters.  These letters advised the 
Veteran of what information and evidence is needed to 
substantiate the claim to reopen, the claim for a higher 
rating, and the claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
April 2008 letter noted the need to submit new and material 
evidence to reopen the previously denied claim for service 
connection for bilateral hearing loss and advised the Veteran 
of the basis for the prior denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The November 2008 and June 2009 
letters also advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a disability evaluation.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  The 
April 2008 and November 2008 letters further advised the 
Veteran of how effective dates are assigned, and the type of 
evidence which impacts those determinations.  The claims were 
last readjudicated in August 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include some of the 
Veteran's service treatment records, VA treatment records and 
an examination report, private treatment records, Social 
Security Administration (SSA) records, and hearing testimony.

The Board notes that the Veteran has not been afforded a VA 
examination in response to his claim for service connection 
for nerve damage to the left ear.  The Board, however, finds 
that no such examination is required in this case.  As will 
be explained below, there is no medical or credible lay 
evidence that shows the Veteran has any current nerve damage 
to the left ear that is possibly related to service.  
Consequently, VA is under no duty to afford the Veteran a VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the majority of the Veteran's service 
treatment records are unavailable.  The Board is mindful 
that, in a case such as this, VA has a heightened obligation 
to assist the Veteran in the development of his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

I. Claim to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

Service connection for bilateral hearing loss was previously 
denied by rating decision in February 1998.  The claim was 
denied because hearing loss was not shown until many years 
after separation, and hearing loss was not shown to be due to 
or the result of service.  The Veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002) 
and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009). 

The evidence in the claims file at the time of that decision 
included a service separation examination, reserve service 
treatment records, and a VA examination report.  The 
Veteran's 1969 separation examination and the 1976 reserve 
enlistment examination both showed normal hearing in both 
ears.  The Veteran's 1981 reserve examination showed normal 
hearing in the right ear, but a threshold of 50 decibels at 
4000 hertz in the left ear.  The VA examination in 1997 noted 
hearing loss disability in both ears pursuant to 38 C.F.R. 
§ 3.385.

The evidence received since the February 1998 decision 
includes VA treatment records and statements and testimony 
from the Veteran.  These records show sensorineural hearing 
loss, which the Veteran contends is related to his service.  
This evidence is cumulative and redundant of the evidence of 
record at the time of the last denial.  For example, prior to 
the previous denial, a June 1997 audiogram showed hearing 
loss disability, and in his April 1997 claim, the Veteran 
asserted that hearing loss was related to service.  The Board 
notes that the new and material evidence requirement cannot 
be satisfied by the Veteran's own unsubstantiated opinion as 
to medical matters.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

As there continues to be no competent evidence showing that 
the Veteran's bilateral hearing loss was due to or the result 
of service, the Board concludes that new and material 
evidence has not been received to reopen the Veteran's claim.

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran asserts that he has nerve damage of the left ear 
as a result of service.  At his hearing before the 
undersigned, he indicated that he has nerve damage as a 
result of over exposure to noise and possibly a slight 
concussion.  

Service treatment records show no complaints, treatment, or 
diagnoses related to nerve damage of the left ear.  At 
separation from active service in December 1969, examination 
of the ears was normal.  In a report of medical history 
completed in connection with that examination, the Veteran 
reported that he had not had ear trouble or hearing loss.  
Similar findings and reports by the Veteran were made at 
reserve examinations in 1976 and 1981, although hearing loss 
was shown in 1981.   

VA treatment records do not show nerve damage of the left ear 
other than sensorineural hearing loss (which was addressed in 
the determination above).  

As the evidence of record illustrates, evidence of nerve 
damage of the left ear is not currently shown.  Based on this 
evidentiary posture, the preponderance of the evidence is 
clearly against the Veteran's claim for service connection 
for nerve damage of the left ear-on any basis.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  See also Hickson, 12 Vet. App. 
at 253.  

To the extent that the Veteran himself believes that he has 
nerve damage of the left ear, it is now well established that 
while lay persons without medical training, such as the 
Veteran, are competent to report their observable symptoms, 
they are not competent to opine on matters requiring medical 
expertise, such as the etiology of neurological disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and this 
service connection claim must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III. Increased Rating

The Veteran's claim for a higher rating for PTSD prior to 
July 1, 2009 is discussed in this section; his claim for a 
higher rating from July 1, 2009 onward is addressed in the 
remand section below.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Historically, service connection was awarded for PTSD by an 
August 1999 rating decision.  A 10 percent disability was 
assigned, effective April 21, 1997.  The current appeal stems 
from an October 2008 claim for an increased rating.  In 
August 2009, the Veteran was awarded a 30 percent rating for 
PTSD, effective July 1, 2009.  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 10 percent disabling prior to July 
1, 2009. 

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and/or memory loss for names of close relatives, own 
occupation, or own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM-IV, it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2009).

Turning to the evidence, the Veteran was afforded a VA 
examination in February 2009.  He reported some difficultly 
with loud noises in that he "does not like them".  He was 
mildly jumpy at such times.  He also indicated that he has 
his blinds drawn because he prefers privacy, that he does not 
like crowds, and that he occasionally is sort of "zoned 
out".  He was still active in his church and had friends.  
He was also active in the Kiwanis Club, but less so recently.  
He had occasional contact with his children, but implied that 
there was some distance.  While the Veteran indicated that he 
had some trouble falling asleep and occasionally woke up at 
night, he made no mention of this being related to anything 
in service.  The Veteran thought of himself as somewhat 
"antsy".  He reported worrying a good bit and being anxious 
about getting things done.  He had some difficulty with what 
he described as paranoia, and that he thinks people are 
talking about him when they are not.  The examiner opined 
that this "paranoia" did not appear to be related to PTSD.

Mental status examination revealed that the Veteran was alert 
and oriented in all 3 spheres, in good contact with routine 
aspects of reality and showed no signs or symptoms of 
psychosis.  He spoke generally in normal tones, rhythms, and 
rates.  His conversation was generally relevant and coherent.  
His mood appeared to be euthymic and his affect was 
responsive and well modulated.  He was pleasant, cordial, and 
personable.  He indicated that he was somewhat socially 
uncomfortable at times and occasionally had difficulty with 
sleep and some mild startle reaction, but did not outline a 
symptom pattern consistent with increased PTSD 
symptomatology.  Memory and intellect appeared to be intact 
and of average capacity.  Insight and judgment were 
unimpaired.  

The examiner agreed with the comments from a previous VA 
examination in 1997; that is, that the Veteran had mild to 
moderate PTSD.  He noted that while the Veteran reported that 
his symptoms had become worse, his symptoms had not been so 
overwhelming that they pressed him into psychiatric 
treatment.  The examiner  noted that the Veteran was also 
having some other difficulties with anxiety and possibly some 
sadness associated with certain other aspects in his life (a 
third divorce for example) and the fact that he is having 
some financial concerns.  According to the examiner, the 
indications of sub-clinical anxiety and depression were 
associated with the current state of affairs in his life, but 
did not appear to be specifically related to PTSD.  The 
examiner assigned a GAF score of 65 to 70, which he indicated 
was the GAF score for PTSD alone.  

The competent medical evidence of record demonstrates that 
prior to July 1, 2009, the Veteran's PTSD did not result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), nor have the following symptoms been 
manifested at any time:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and/or mild memory loss (such as forgetting 
names, directions, recent events).  Id.  In fact, the 
examiner specifically attributed the Veteran's sub-clinical 
anxiety and depression to life events and not PTSD.  The 
examiner also opined that the Veteran's reported paranoia was 
not related to his PTSD and that the Veteran did not relate 
his trouble falling asleep to his PTSD.  Memory was intact on 
examination.  Simply put, while the Veteran does have some of 
the symptoms demonstrative of a higher rating, the VA 
examiner has specifically concluded that these symptoms are 
not the result of his PTSD.  After a review of the available 
evidence, and interview, the VA examiner opined that the 
Veteran had mild to moderate PTSD symptoms.  Overall, the 
evidence does not indicate occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

The GAF score assigned during this period, 65 to 70, reflects 
some mild symptoms and/or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  This is not inconsistent with the 10 percent 
rating assigned prior to July 1, 2009.    

The Board has also considered whether the Veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's PTSD.  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for consideration of greater 
disability and symptoms than currently shown by the evidence.  
Thus, prior to July 1, 2009, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.


In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for bilateral hearing 
loss is not reopened, and the appeal is denied.

Entitlement to service connection for nerve damage of the 
left ear is denied.  

Entitlement to a disability rating greater than 10 percent 
for PTSD prior to July 1, 2009, is denied.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims to reopen a previously denied claim for 
entitlement to service connection for cervical and lumbar 
spine disabilities; for entitlement to service connection for 
a right hip disability and bilateral shoulder disabilities; 
and for higher ratings for a right knee disability and PTSD 
(from July 1, 2009 onward).

Initially, the claims related to the right knee, right hip, 
shoulders, and cervical and lumbar spines were last 
adjudicated in a March 2007 supplemental statement of the 
case.  The RO did issue a rating decision in February 2008 
finding that new and material evidence had not been received 
pertaining to the right hip claim; however, that claim was 
already on appeal as an original claim (not a claim to 
reopen).  Since 
March 2007, but prior to the case being received at the 
Board, evidence relevant to these claims was received at the 
RO.  Unfortunately, an additional supplemental statement of 
the case was not issued as to any of these claims.  As such, 
these claims must be remanded so that the RO can consider 
this relevant evidence and readjudicate the claims.  See 
38 C.F.R. § 19.37 (2009).  

Turning to another matter, the Board finds that the Veteran 
should be afforded additional VA examinations for his claim 
for service connection for a right hip disability and his 
claim for a higher rating for PTSD since July 1, 2009.  

The Veteran was previously scheduled for a VA examination 
related to his claim for service connection for a right hip 
disability, to include as secondary to service-connected 
right knee disability.  This examination was cancelled as he 
was a former employee of the facility that was to perform the 
examination.  The examination was rescheduled and the Veteran 
failed to report for the examination.  However, in subsequent 
correspondence, the Veteran's representative relayed that the 
Veteran missed the examination due to a family emergency.  As 
good cause is shown for missing the examination, the Veteran 
should be rescheduled for a VA examination to determine the 
nature and etiology of any right hip disability, to include 
whether any diagnosed disability is caused or aggravated by 
his service-connected right knee disability.  
  
Treatment records indicate that the Veteran's PTSD may have 
worsened.  Specifically, at his February 2009 VA examination 
he was assigned a GAF 
score of 65 to 70.  A VA treatment record in July 2009 shows 
a GAF score of 50, and VA treatment records in September 
2009, November 2009, and February 2010 all show GAF scores in 
the 40's.  As the current severity and extent of his PTSD is 
unclear, the Board finds that a new VA examination is 
necessary in order to fully and fairly evaluate his claim for 
a higher rating.

Since the Board has determined that VA examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  If such examination is scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA 
Pittsburgh Healthcare System, including 
the Highland Drive Division and the H. 
John Heinz III Progressive Care Center, 
dating since July 2009.

2.  Schedule the Veteran for a VA 
orthopedic examination to obtain an 
opinion as to whether any current right 
hip disability is related to service or 
service-connected disability.  The claims 
file must be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  

After examining the Veteran and reviewing 
the claims file, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
right hip disability began during service 
or is otherwise related to service.  If 
not related to service, the examiner 
should then express an opinion as to 
whether the Veteran's service-connected 
right knee disability caused or aggravates 
(permanently worsens the underlying 
disorder beyond normal progression) a 
current right hip disability.  If the 
examiner finds a current right hip 
disability is aggravated by the service-
connected right knee disability, he/she 
should attempt to quantify the degree of 
aggravation.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current manifestations and effects of his 
PTSD.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's discussion of current 
manifestations should include the extent 
of occupational and social impairment 
caused by PTSD.  The examiner should 
provide a Global Assessment of Functioning 
score.  

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


